 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT
 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    JON HUMES,                                        No. 2:17-cv-2327 JAM AC P
11                       Plaintiff,
12           v.                                         ORDER
13    YOLO COUNTY PROBATION
      DEPARTMENT,
14
                         Defendant.
15

16

17          Plaintiff, a former county and current state prisoner proceeding pro se, has filed this civil

18   rights action seeking relief under 42 U.S.C. § 1983 and Title II of the Americans with Disabilities

19   Act. The matter was referred to a United States Magistrate Judge pursuant to 28 U.S.C.

20   § 636(b)(1)(B) and Local Rule 302.

21          On September 30, 2019, the magistrate judge filed findings and recommendations herein

22   which were served on all parties and which contained notice to all parties that any objections to

23   the findings and recommendations were to be filed within twenty-one days. ECF No. 41.

24   Plaintiff has filed objections to the findings and recommendations. ECF No. 42.

25          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

26   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

27   court finds the findings and recommendations to be supported by the record and by proper

28   analysis.
                                                       1
 1          Accordingly, IT IS HEREBY ORDERED that:
 2          1. The findings and recommendations filed September 30, 2019 (ECF No. 41), are
 3   adopted in full.
 4          2. Defendant’s motion to dismiss (ECF No. 31) is granted and this action is dismissed as
 5   untimely.
 6
     DATED: November 21, 2019
 7
                                                 /s/ John A. Mendez____________            _____
 8

 9                                               UNITED STATES DISTRICT COURT JUDGE

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     2
